DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 9-10, 12 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Patent Application 2015/0230773 A1) and further in view of Collins et al. (U.S. Patent Application 2010/0067754 A1).
Claim 1:  Cho teaches –
A system [medical image apparatus] (Figure 1), comprising 
a probe [ultrasound images are obtained from a probe] (Para 0006) configured to:
transmit ultrasound signals to a target of interest and receive echo information associated with the transmitted ultrasound signals [medical image diagnostic/capturing device that captures a specific part of a human body using ultrasound waves] (Para 0118 & 0070) and 
Examiner’s Note:  Cho does not specifically use the terms, transmit and receive.  However, based on the Disclosure of Cho the transmitting and receiving of ultrasound signals is inherent.  In order for an ultrasound probe to obtain ultrasound images wherein said probe (Para 0006) is disclosed to capture a specific part of a human body using ultrasound waves (Para 0118), the ultrasound probe would have to transmit and receive echo information to a target of interest [specific part of a human body] (Para 0118).  
may be implemented on one or more computer processors] (Para 0077 & 0140 and Figure 3, Element PROCESSOR) configured to:
process the received echo information using a machine learning algorithm [a single deep learning technique or various deep learning techniques] (Para 0062-0064) to generate probability information associated with the target of interest [a probability distribution of existence of each of the lesion candidates in the medical image] (Para 0035) 
process the probability information to identify the target of interest (Figure 3, Element 370 & 37; Figure 8, Element 375 & 370 and Para 0134-0135) and
output image information corresponding to the target of interest based on the processed probability information (Figure 3, Element 36 and Para 0145).
Cho fails to teach the details regarding the probability information.  However, Collins teaches 
wherein probability information comprises a likelihood or value indicating whether a pixel or portion of an image associated with the processed information is within the target of interest [assigns a probability that each pixel in the region is part of the parenchyma region] (Para 0042)
wherein processing the probability information, the at least one processing device is configured to binarize the probability information to identify pixels or portions of the image within the target of interest [where pixels in the probability map having values over a predetermined threshold are considered part of the parenchyma and pixels in the probability map ] (Para 0042) in order to detect and classify mass-like regions exhibiting spiculated and/or dense characteristics with high sensitivity and at acceptable false positive rates (Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to include the details of the probability information as taught by Collins in order to detect and classify mass-like regions exhibiting spiculated and/or dense characteristics with high sensitivity and at acceptable false positive rates (Abstract).
Claim 2/1:  Cho teaches wherein when processing the probability information, the at least one processing device is configured to process the probability information (Figure 3, Element 370 & 37; Figure 8, Element 375 & 370 and Para 0134-0135), and the at least one processing device is further configured to estimate, based on the probability information, an area associated with the target of interest [various other visual markings such as a contour line around the lesion or a color highlight may be used] (Para 0095).
Examiner’s Note:  The Examiner contends that the area of the lesion is estimated based on the contour line around the lesion.
Cho fails to teach binarization and calculating length or width.  However, Collins teaches wherein when processing the probability information, the at least one processing device is configured to binarize the probability information (Para 0042) and calculating, based on the binarized probability information, at least one of a length associated with the target area (Para 0046) in order to detect and classify mass-like 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to include the details of the probability information as taught by Collins in order to detect and classify mass-like regions exhibiting spiculated and/or dense characteristics with high sensitivity and at acceptable false positive rates (Abstract).
Examiner’s Note:  Collins teaches Figure 5, Element 520 which is further explained by Figure 6.  Thus Figure 5, Element 530 happens after Figure 6.
Claim 3/1:  Cho teaches wherein the machine learning algorithm comprises a convolutional neural network algorithm [Convolutional Neural Network (CNN)] (Para 0063).
Claim 4/1:  Cho teaches further comprising a display configured to receive the image information (Figure 3, Element 31) and display the image information (Figure 3, Element 36).
Claim 9/1:  Cho teaches wherein the at least one processing device is further configured to automatically determine clinical information of the subject [The relationship information may include a distance from each detected lesion candidate and each detected anatomical object] (Para 0099), and process the received echo information based on the automatically determined information (Figure 8, Element 373 and Figure 13, Element 130).
Claim 10/1:  Cho teaches wherein when processing the received echo information, the at least one processing device is configured to process the received echo information to 
Claim 12/1:  Cho teaches wherein the probe is configured to transmit the received echo information to the at least one processing device via a wireless interface (Para 0076).
Claim 14:  Cho teaches – 
A method (Abstract) comprising:
transmitting, via an ultrasound scanner probe, ultrasound signals to a target of interest and receiving, via the ultrasound probe, echo information associated with the transmitted ultrasound signals [medical image diagnostic/capturing device that captures a specific part of a human body using ultrasound waves] (Para 0118 & 0070)
Examiner’s Note:  Cho does not specifically use the terms, transmit and receive.  However, based on the Disclosure of Cho the transmitting and receiving of ultrasound signals is inherent.  In order for an ultrasound probe to obtain ultrasound images wherein said probe (Para 0006) is disclosed to capture a specific part of a human body using ultrasound waves (Para 0118), the ultrasound probe would have to transmit and receive echo information to a target of interest [specific part of a human body] (Para 0118).  
processing the received echo information using a machine learning algorithm [a single deep learning technique or various deep learning techniques] (Para 0062-0064) to generate probability information associated with a probability distribution of existence of each of the lesion candidates in the medical image] (Para 0035)
processing the probability information to identify the target of interest (Figure 3, Element 370 & 37; Figure 8, Element 375 & 370 and Para 0134-0135) and
outputting image information corresponding to the target of interest based on the processed probability information (Figure 3, Element 36 and Para 0145).
Cho fails to teach the details regarding the probability information.  However, Collins teaches 
wherein probability information comprises a likelihood or value indicating whether a pixel or portion of an image associated with the processed information is within the target of interest [assigns a probability that each pixel in the region is part of the parenchyma region] (Para 0042)
wherein processing the probability information, the processing the probability information comprises binarizing the probability information to identify pixels or portions of the image within the target of interest [where pixels in the probability map having values over a predetermined threshold are considered part of the parenchyma and pixels in the probability map having values under a predetermined threshold are not] (Para 0042) in order to detect and classify mass-like regions exhibiting spiculated and/or dense characteristics with high sensitivity and at acceptable false positive rates (Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to include the details of the probability .

Claim(s) 5, 11, 13, 15-16 & 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Patent Application 2015/0230773 A1) and Collins et al. (U.S. Patent Application 2010/0067754 A1) and further in view of Carneiro et al. (U.S. Patent Application 2009/0093717 A1).
Claim 5/4/1 & 16/14:  Cho teaches wherein the display is further configured to simultaneously display image data corresponding to the received echo information and the image information corresponding to the target of interest (Para 0145).  Collins teaches ultrasound imaging (Para 0053).
Cho and Collins fail to teach B-mode image data.  However, Carneiro teaches B-mode image data (Para 0022) as one of many known types of ultrasound imaging (Para 0022) that can be processed for machine learning and/or learnt algorithms (Para 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho and Hoogie to include the B-mode as taught by Carneiro as one of many known types of ultrasound imaging (Para 0022) that can be processed for machine learning and/or learnt algorithms (Para 0029).
Claim 11/1:  Cho teaches wherein when processing the received echo information, the at least one processing device is configured to identify transmitted ultrasound signals (Figure 3, Element 31 & 33) and generate the probability information (Figure 3, Element 370 & 37; Figure 8, Element 375 & 370 and Para 0134-0135).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho and Collins to include the harmonic information as taught by Carneiro as one of many known types of ultrasound imaging (Para 0022) that can be processed for machine learning and/or learnt algorithms (Para 0029).
Claim 13/1:  Cho and Collins teaches anatomy and Collins teaches specific anatomy such as colon, lung, chest and brain (Para 0053) but fails to teach specific anatomy.  However, Carneiro teaches wherein the target of interest comprises a fetus (Para 0003) in order to assess and monitor fetal growth and health (Para 0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho and Collins to include the target of interest as taught by Carneiro in order to assess and monitor fetal growth and health (Para 0003).
Claim 15/14:  Cho teaches wherein processing the probability information comprises the probability information (Figure 3, Element 370 & 37; Figure 8, Element 375 & 370 and Para 0134-0135), the method further comprising estimating, based on the probability information, an area associated with the target of interest (Para 0095) and
various other visual markings such as a contour line around the lesion or a color highlight may be used] (Para 0095).
Examiner’s Note:  The Examiner contends that the area of the lesion is estimated based on the contour line around the lesion.
Cho fails to teach binarization and calculating length or width.  However, Collins teaches wherein when processing the probability information, comprises binarizing the probability information (Para 0042) and calculating, based on the binarized probability information, at least one of a length associated with the target area (Para 0046) in order to detect and classify mass-like regions exhibiting spiculated and/or dense characteristics with high sensitivity and at acceptable false positive rates (Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho to include the details of the probability information as taught by Collins in order to detect and classify mass-like regions exhibiting spiculated and/or dense characteristics with high sensitivity and at acceptable false positive rates (Abstract).
Examiner’s Note:  Collins teaches Figure 5, Element 520 which is further explained by Figure 6.  Thus Figure 5, Element 530 happens after Figure 6.
Claim 18:  Cho teaches – 
 A system [medical image apparatus] (Figure 1) comprising 
a memory (Para 0139); and 
at least one processing device (Para 0139) configured to 
receive image information corresponding to a target of interest (Figure 13, Element 131 and Figure 3, Element 31) 
process the received image information using a machine learning algorithm [a single deep learning technique or various deep learning techniques] (Para 0062-0064) to generate probability information associated with the target of interest [a probability distribution of existence of each of the lesion candidates in the medical image] (Para 0035) 
process the probability information to identify the target of interest (Figure 3, Element 370 & 37; Figure 8, Element 375 & 370 and Para 0134-0135) and 
output second image information corresponding to the target of interest based on the processed probability information  (Figure 3, Element 36 and Para 0145).
Cho fails to teach the details regarding the probability information and target of interest.  However, Collins teaches 
wherein processing the probability information, the at least one processing device is configured to binarize the probability information [where pixels in the probability map having values over a predetermined threshold are considered part of the parenchyma and pixels in the probability map having values under a predetermined threshold are not] (Para 0042) in order to detect and classify mass-like regions exhibiting spiculated and/or dense characteristics with high sensitivity and at acceptable false positive rates (Abstract)

Claim 19/18:  Cho teaches a display (Para 0145).  Cho teaches wherein the at least one processing device is further configured to estimate, based on the processed probability information (Figure 3, Element 370 & 37; Figure 8, Element 375 & 370 and Para 0134-0135), at least one of an area associated with the target of interest [various other visual markings such as a contour line around the lesion or a color highlight may be used] (Para 0095) and output the area to a display [various other visual markings such as a contour line around the lesion or a color highlight may be used] (Para 0095).
Examiner’s Note:  The Examiner contends that the area of the lesion is estimated based on the contour line around the lesion.
Cho fails to teach binarization and calculating length or width.  However, Collins teaches wherein when processing the probability information, the at least one processing device is configured to binarize the probability information (Para 0042) and calculating, based on the binarized probability information, at least one of a length associated with the target area (Para 0046) in order to detect and classify mass-like regions exhibiting spiculated and/or dense characteristics with high sensitivity and at acceptable false positive rates (Abstract)

Examiner’s Note:  Collins teaches Figure 5, Element 520 which is further explained by Figure 6.  Thus Figure 5, Element 530 happens after Figure 6.
Claim 20/18:  Cho teaches wherein the machine learning algorithm comprises a convolutional neural network algorithm [Convolutional Neural Network (CNN)] (Para 0063) and the memory stores instructions [memory is a medium that stores computer-readable software] to execute the convolutional neural network algorithm (Para 0139).
Claim 21/18:  Cho teaches further comprising a probe (Para 0006) configured to: 
transmit ultrasound signals to the target of interest and receive echo information associated with the transmitted ultrasound signals [medical image diagnostic/capturing device that captures a specific part of a human body using ultrasound waves] (Para 0118 & 0070) and 
Examiner’s Note:  Cho does not specifically use the terms, transmit and receive.  However, based on the Disclosure of Cho the transmitting and receiving of ultrasound signals is inherent.  In order for an ultrasound probe to obtain ultrasound images wherein said probe (Para 0006) is disclosed to capture a specific part of a human body using ultrasound waves (Para 0118), the ultrasound probe would have to transmit and specific part of a human body] (Para 0118).   
forward the echo information to the at least one processing device (Figure 3, Element 31 & PROCESSOR) 
wherein the at least one processing device is further configured to generate, using the machine learning algorithm [a single deep learning technique or various deep learning techniques] (Para 0062-0064), the image information corresponding to the target of interest based on the echo information (Figure 3, Element 370 & 37; Figure 8, Element 375 & 370 and Para 0134-0135).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Patent Application 2015/0230773 A1) and Collins et al. (U.S. Patent Application 2010/0067754 A1) and further in view of Verathon (Verathon (2016, February 23). BLADDERSCAN BVM 9500: Operations & Maintenance Manual. Retrieved March 21, 2021, from https://www.verathon.com/wp-content/uploads/product_docs/0900-1596-xx-60.pdf; previously enclosed).
Claim 6/1:  Cho and Collins fail to teach aiming instructions.  However, Verathon teaches wherein the at least one processing device is further configured to generate aiming instructions for directing the probe to the target of interest (Product Description) in order to guide the operator into optimal probe placement (Product Description).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho and Collins to include the aiming 
Claim 7/1:  Cho and Collins teaches anatomy in general but fails to teach specific anatomy.  However, Verathon teaches wherein the target of interest comprises a bladder (Title) in order to provide a non-invasive measurements of the bladder volume, thickness and weight (Product Description).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho and Collins to include the bladder as taught by Verathon in order to provide a non-invasive measurements of the bladder volume, thickness and weight (Product Description).

Claim(s) 8 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Patent Application 2015/0230773 A1) and Collins et al. (U.S. Patent Application 2010/0067754 A1) and further in view of Feleppa et al. (U.S. Patent 6,238,342 B1).
Claim 8/1:  Cho teaches the at least one processing device (Para 0077 & 0140 and Figure 3, Element PROCESSOR).  Cho fails to teach the details of receive information.  However, Feleppa teaches wherein the at least one processing device is further configured to receive information comprising at least one of gender information for a subject, information indicating that the subject is a child, age information, age range information, body mass index information, medical history information of the subject or information obtained via a physical examination of the subject [An input device is also included for providing material-related data to the ][material-related (e.g., clinical data) as entered using the input device] (Col. 2, Line 18-20, 26-28 & 65-68), and process the received echo information based on the received information [applying at least a portion of the material-related data and at least a portion of the spectral parameters to a classifier which assigns a score to each of the plurality of points which is an indicator of the material type; and outputting values in accordance with the assigned scores] (Col. 3, Line 32-37) in order to improve the reliability in how ultrasound can be used to differentiate among tissues (Col. 1, Line 25-29 & 48-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho and Collins to include the details of the received information as taught by Feleppa in order to improve the reliability in how ultrasound can be used to differentiate among tissues (Col. 1, Line 25-29 & 48-50).
Claim 17/14:  Cho fails to teach the details of receive information.  However, Feleppa teaches a method further comprising receiving, prior to transmitting the ultrasound signals to the target of interest, information comprising at least one of gender information for a subject, age information for the subject, age range information for the subject, body mass index information for the subject, body size of the subject, weight of the subject, medical history information of the subject or information obtained via a physical examination of the subject [An input device is also included for providing material-related data to the processor][material-related (e.g., clinical data) as entered using the input device] (Col. 2, Line 18-20, 26-28 & 65-68) and processing the received echo information based on the applying at least a portion of the material-related data and at least a portion of the spectral parameters to a classifier which assigns a score to each of the plurality of points which is an indicator of the material type; and outputting values in accordance with the assigned scores] (Col. 3, Line 32-37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho and Collins to include the details of the received information as taught by Feleppa in order to improve the reliability in how ultrasound can be used to differentiate among tissues (Col. 1, Line 25-29 & 48-50).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on the way the references are being applied.  Any remaining relevant arguments will be addressed.

Claim 1, 14, 16 & 18
	The Applicant submitted arguments with respect to Hoogi.  However, Hoggi is not relied on in the rejection above.
Claim(s) 1-4, 9-10, 12 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Patent Application 2015/0230773 A1) and further in view of Collins et al. (U.S. Patent Application 2010/0067754 A1).

Claim 8 & 17
The Applicant submitted arguments with respect to Cho.  However, Cho is no longer relied on for teaching the limitation in the rejection above.  The rejection is now:
Claim(s) 8 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Patent Application 2015/0230773 A1) and Collins et al. (U.S. Patent Application 2010/0067754 A1) and further in view of Feleppa et al. (U.S. Patent 6,238,342 B1).
Claim 19
The Applicant submitted arguments with respect to Cho.  However, Cho is no longer relied on for teaching the limitation in the rejection above.  The rejection is now:
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Patent Application 2015/0230773 A1) and Collins et al. (U.S. Patent Application 2010/0067754 A1) and further in view of Carneiro et al. (U.S. Patent Application 2009/0093717 A1).
Claim 2
The Applicant submitted arguments with respect to Cho.  However, Cho is no longer relied on for teaching the limitation in the rejection above.  The rejection is now:
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (U.S. Patent Application 2015/0230773 A1) and further in view of Collins et al. (U.S. Patent Application 2010/0067754 A1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793